UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7624


DOSHAY ANTWAN SMITH,

                    Plaintiff - Appellant,

             v.

DEPUTY PARKER; DEPUTY PORTER,

                    Defendants - Appellees,

             and

WARDEN OF ROANOKE CITY JAIL,

                    Defendant.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Robert Stewart Ballou, Magistrate Judge. (7:19-cv-00410-RSB)


Submitted: November 30, 2021                                 Decided: December 7, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Doshay Antwan Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Doshay Antwan Smith appeals the magistrate judge’s * order granting Defendants’

motion for summary judgment and denying relief on Smith’s amended complaint, which

he filed pursuant to 42 U.S.C. § 1983. We have reviewed the record and found no

reversible error. Accordingly, we affirm the magistrate judge’s order. Smith v. Parker,

No. 7:19-cv-00410-RSB (W.D. Va. Oct. 14, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        The parties consented to jurisdiction before a magistrate judge pursuant to 28
U.S.C. § 636(c) and Fed. R. Civ. P. 73.

                                             2